DETAILED ACTION
A preliminary amendment was filed on 9/6/2019.
Claims 1-34, 36, 48, and 52 were canceled.
Claims 35, 37-47, 49-51, and 53-65 remain pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 53 is objected to because it lacks a space immediately after the comma that precedes “adenovirus”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 37-47, 49-51, and 53-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
et al., below under 35 USC 102 rejections), and while they are not naturally encoded by host cells, they are not naturally expressed on any other type of cell.  For the purpose of 
Claim 38 is indefinite because it recites “the central nervous system (CNS)” without proper antecedent basis. Claim 38 depends from claims 37 and 35 which refer to a “subject” but do not further define the term “subject”.  The specification does not define this term either so it is given its broadest reasonable interpretation which would include cells in vitro. Therefore, the term “subject” does not necessarily provide an implied antecedent for “the central nervous system”, i.e. the claims embrace “subjects” that are not animals and do not have central nervous systems.  Claims 39 and 40 are included in this rejection because they depend from claim 38 but do not resolve the issue.
Claims 64 is indefinite because it recites “the tissue” without proper antecedent basis. 
Claims 65 is indefinite because it recites “the brain” without proper antecedent basis. Claim 65 depends from claims 64 and 35 which refer to a “subject” but do not further define the term “subject”.  The specification does not define this term either so it is given its broadest reasonable interpretation which would include cells in vitro. Therefore, the term “subject” does not necessarily provide an implied antecedent for “the brain”, i.e. the claims embrace subjects that are not animals and do not have brains. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35, 37, 41, 47, 49, 51, 53-55, 57, 62, and 64 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2)as being anticipated by Lieberman et al (US 20080153737).
Lieberman taught a method in which B16 melanoma cells (skin cells) were transfected with a plasmid expression vector encoding HIV gp160 protein and then implanted subcutaneously into mice. After the development of env-expressing tumors, the mice were injected either intratumorally or intravenously with a siRNAs targeting c-myc, MDM2, and VEGF mRNA that each were conjugated electrostatically to a single chain anti-env antibody (F105-P) fused to protamine for siRNA binding. This resulted in decreased growth of env-expressing tumors.  See paragraphs 134-139, 142, 152, 160, and Fig. 13. The siRNA directed against MDM2 had both ribonucleotides and deoxynucleotides (3’dTdT overhang). See paragraph 140, SEQ ID NOS: 7 and 8. In these examples, it is not clear that the siRNAs were “modified oligonucleotides” as defined in the instant specification at page 4, lines 27-29 (“comprising at least one modified internucleoside linkage, a modified sugar, and/or a modified nucleobase”).  However,  Lieberman indicated that the siRNAs could comprise modified sugars, nucleobases, and backbones (paragraphs 60, 63, and 64). In particular 
Lieberman taught methods in which Jurkat cells or CD4+ T cells were infected with HIV to induce cell surface expression of env, and were then contacted with siRNAs conjugated to an antibody (F105-P) directed against env.  See paragraphs 129-132. Thus Lieberman also anticipated claims 51 and 53. 
Claim 49 is included in the rejection because the plasmid expression vector used to make B16 melanoma cells that express gp160 produced an RNA transcript that contacted the melanoma cells, and because the HIV viral particles used to infect Jurkat and CD4+ T cells comprised positive strand RNA encoding gp160.
Regarding claim 54, Lieberman taught that the methods of the invention could be performed with shRNA (paragraphs 61 and 67) such that one of skill would have immediately envisioned the use of shRNAs corresponding to the exemplified siRNAs discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman et al (US 20080153737) as applied to claims 35, 37, 41, 47, 49, 51, 53-55, 57, 62, and 64 above, and further in view of OTS (8/19/2016, retrieved from https://www.oligotherapeutics.org/location-location-location-galnac-targeted-delivery-hepatocytes/). 
Lieberman taught a method in which B16 melanoma cells (skin cells) were transfected with a plasmid expression vector encoding HIV gp160 protein and then implanted subcutaneously into mice. After the development of env-expressing tumors, the mice were injected either intratumorally or intravenously with a siRNA compounds targeting c-myc, MDM2, and VEGF mRNA that each were conjugated electrostatically to a single chain anti-env antibody (F105-P) fused to protamine for siRNA binding. This resulted in decreased growth of env-expressing tumors.  See paragraphs 134-139, 142, 152, 160, and Fig. 13.
Lieberman also taught methods in which Jurkat cells, HeLa cells, or CD4+ T cells were infected with HIV to induce cell surface expression of env, and were then contacted with siRNAs conjugated to an antibody (F105-P) directed against env.  See paragraphs 129-133. Lieberman taught that different receptors could be targeted, and that antibody could be replaced by another cell surface receptor ligand (paragraph 166). Thus Lieberman essentially disclosed a general method of providing receptor-mediated transfection to a variety of different types of cells by ectopically expressing a receptor in those cells and then targeting that receptor with a nucleic acid/receptor ligand conjugate. 

OTS reviewed the use of GalNAc and ASGPR for targeted delivery of oligonucleotides to the liver, and taught that the combination of GalNAc and ASGPR as a ligand receptor pair had been under development from 1999 through 2016.  Use of the GalNAc targeting ligand provided substantial increases in delivery efficiency to hepatocytes that naturally express ASGPR in vitro and in vivo  compared to oligonucleotides lacking a GalNAc targeting ligand. GalNAc-antisense oligonucleotide (ASO) conjugates have been designed that are metabolized quickly once internalized, releasing the ASO from the complex and thus avoiding potential steric interference with the machinery that mediates gene silencing (fifth paragraph).   In a phase I clinical trial, a 32-fold improvement in efficiency of a GalNAc linked ASO compared to the parent ASO was observed in the study participants (third paragraph from end of text). GalNAc conjugates appear to provide specific delivery to ASGPR-expressing hepatocytes without transfection of non-target cells such as endothelial or Kupffer cells (second to last paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used ectopic expression of ASGPR in desired non-hepatocyte cells in combination with GalNAc conjugation to achieve specific delivery of oligonucleotide GalNAc conjugates to desired cells.  One of ordinary skill aware of the teachings of Lieberman would be well aware that ectopic expression of a cell surface receptor in a cell of choice could serve as a means for ligand-directed oligonucleotide delivery to the cell. It would have been readily apparent to one of ordinary skill that such modification of prima facie obvious (MPEP2141(II)(B)).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Lieberman et al (US 20080153737) and OTS as applied to claims 35, 37, 41-45, 47, 49, 51, 53-55, 57, 62, and 64 above, and further in view of Prakash et al (US 20140343123). 
The teachings of Lieberman and OTS are discussed above and can be combined to render obvious a method of delivering oligonucleotide/GalNAc conjugates to a non-liver cell by ectopically expressing ASGPR in the non-liver cell. OTS disclosed the use of triantennary GalNAc ligands (e.g. paragraphs 4-6).
These references did not teach a GalNAc ligand of the structure recited in claim 46.
Prakash taught a variety of GalNAc ligands for facilitating delivery of oligonucleotides, such as antisense oligonucleotides and siRNAs, through binding ASGPR, including Formula XI at page 103, paragraph 1113, and claim 204. Formula (XI) is identical to the structure set forth in instant claim 46. This ligand is also referred to as “GalNAc3-7a” and was used successfully to improve oligonucleotide delivery to e.g. Table 76 at page 464 and Table 99 at page 474).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected Formula (XI) (GalNAc3-7a ) of Prakash as a GalNAc ligand in the invention of Lieberman as modified. The GalNAc ligands of Prakash are all designed to bind the ASGPR, and GalNAc3-7a was demonstrated to be useful in improving the delivery of conjugated oligonucleotides.  Therefore the selection of Formula (XI) (GalNAc3-7a ) would have been no more than the selection of one alternative from a group of equivalents and the invention as a whole was prima facie obvious.

Claims 38-40 and 65 are under 35 U.S.C. 103 as being unpatentable over Lieberman et al (US 20080153737) and OTS as applied to claims 35, 37, 41-45, 47, 49, 51, 53-55, 57, 62, and 64 above, and further in view of Zalachoras et al (Front. Mol. Neurosci. 4(10), 12 pages, 2011) and Kanmogne et al (J. Neuropath. Exp. Neurol. 61(11): 992-1000).
The teachings of Lieberman and OTS are discussed above and can be combined to render obvious a method of delivering oligonucleotide/GalNAc conjugates to a non-liver cell by ectopically expressing ASGPR in the non-liver cell. OTS disclosed the use of triantennary GalNAc ligands (e.g. paragraphs 4-6).
These references did not teach oligonucleotide delivery to the CNS, brain, or brain neurons.

One of ordinary skill in the art would appreciate that, in instances where multiple AON administrations to a specific brain region are desired, it could be advantageous to use a method of ectopic expression of a non-native receptor in the specific desired region, followed by administration of an AON conjugated to a ligand of the receptor.  Such a method would require an invasive local administration of vector encoding the receptor to the desired brain region, but could be followed thereafter by relatively less invasive rounds of administration of AON conjugates to cerebrospinal fluid (and not directly into brain tissue) with the reasonable expectation of preferential delivery to neurons expressing the receptor.  If the vector expressing the receptor provides stable expression (e.g. a lentiviral vector), then one could then reasonably expect that delivery prima facie obvious.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Lieberman et al (US 20080153737) as applied to claims 35, 37, 41, 47, 49, 51, 53-55, 57, 62, and 64 above, and further in view of Doudna et al (US 20140068797).
Lieberman taught a method in which B16 melanoma cells (skin cells) were stably transfected with a plasmid expression construct encoding HIV gp160 protein and then implanted subcutaneously into mice. After the development of env-expressing tumors, the mice were injected either intratumorally or intravenously with a siRNA compounds targeting c-myc, MDM2, and VEGF mRNA that each were conjugated electrostatically to a single chain anti-env antibody (F105-P) fused to protamine for siRNA binding. This resulted in decreased growth of env-expressing tumors.  See paragraphs 134-139, 142, 152, 160, and Fig. 13.
Lieberman did not teach a method in which the expression construct encoding the cell surface receptor was administered to the cell as a CRISPR system homology directed repair insertion cassette comprising a nucleic acid encoding the cell surface receptor.

It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the method of Doudna to integrate a gp160  expression cassette of Lieberman into the B16 melanoma cells of Lieberman.  One would have been motivated to do so in order to provide stable expression of the gp160 without the necessity to maintain the presence of an episomal expression construct, e.g. by antibiotic selection. Moreover, the use of the system of Doudna to modify the cells of Lieberman would have been recognized as an alternative approach to achieving the desired stable expression of Gp120 in the B16 melanoma cells, and so would have been no more than the simple substitution of one approach to predictably gaining stable gene expression for another. Thus the invention was prima facie obvious.

Claims 56, 58, 59, 61, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Lieberman et al (US 20080153737) as applied to claims 35, 37, 41, 47, 49, 51, 53-55, 57, 62, and 64 above, and further in view of Baer et al (WO 91/04753) and Bandaru et al (US 20160024495).
Lieberman taught a method in which B16 melanoma cells (skin cells) were transfected with a plasmid expression vector encoding HIV gp160 protein and then implanted subcutaneously into mice. After the development of env-expressing tumors, the mice were injected either intratumorally or intravenously with a siRNA compounds targeting c-myc, MDM2, and VEGF mRNA that each were conjugated electrostatically 
Lieberman did not teach delivery of modified single stranded compounds.
Baer taught methods of targeting antisense oligonucleotides to particular cells by conjugating the antisense oligonucleotide to an antibody directed against a cell surface moiety. See abstract , page 1, lines 8-12, and page 7, lines 18-24. Baer discussed antisense oligonucleotides against c-myc (page 2, lines 1-12).
Bandaru taught antisense oligonucleotides directed against c-myc (see abstract and paragraph 1). The antisense oligonucleotides may be conjugated to a moiety that increases cellular uptake of the oligonucleotide such as an antibody to a target protein (paragraphs 164 and 167).  The oligonucleotides may be LNA or 2’-MOE gapmers (paragraphs 46-48 and 56). The oligonucleotides may be uniformly phosphorothioate modified and nucleobases may include 5’-methylcytosines substituted for cytosines (paragraphs 66 and 137).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted a c-myc antisense oligonucleotide-antibody conjugate for the c-myc siRNA-antibody conjugate of Lieberman.  Doing so would have been no more than the combination of prior art elements according to known methods to yield predictable results, or the simple substitution of one known element for another to obtain predictable results.  See MPEP 2141(III)(A and B). One would have had a reasonable expectation of success because the antisense oligonucleotides of Bandaru had been shown to inhibit myc expression and decrease the proliferation of cancer cells .  

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Lieberman et al (US 20080153737), Baer et al (WO 91/04753) and Bandaru et al (US 20160024495) as applied to claims 35, 37, 41, 47, 49, 51, 53-59 and 61-64 above, and further in view of Freier et al (US 20070066549).
The teachings of Lieberman, Baer, and Bandaru can be combined to render obvious a method of transfecting a cell with an expression vector encoding a cell surface receptor and then delivering to the cell an LNA or 2’-OME gapmer antisense oligonucleotide with a phosphorothioate backbone conjugated to an antibody directed to the cell surface receptor.
While Bandaru taught that the antisense oligomer could comprise 5-methylcytosine residues, Bandaru did not explicitly indicate that each cytosine in the oligomer was a 5-methylcytosine residue.
Freier disclosed antisense gapmer oligonucleotides with 2’-OME wings, and taught that all cytosines in the oligomers could be  substituted with 5’-methyl cytosines (see e.g.  paragraphs 259, 260, 296, and 300).  
It would have been obvious to have arrived at a gapmer oligomer of Bandaru for use in the method of Lieberman as modified where each cytosine of the gapmer was a 5-methylcytosine. One would have done so because Bandaru suggested that cytosines 
Thus the invention as a whole was prima facie obvious.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:30 AM and 4:00 PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635